Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, 16/806,262, filed 03/02/2020 is a continuation of 16/119,292, filed 08/31/2018 ,which is a continuation of 14/300,954, filed 06/10/2014.  Claims 1-22 of the instant application are directed to subject matter that was introduced for the first time in the instant application, filed 3/2/2020.  
Claims 1 and 18 recite a first layer being oriented in a direction that is substantially parallel to the cartridge body and a second layer oriented in a direction that is substantially non-parallel to the cartridge body.  Claim 11 recites first and second layers being oriented substantially parallel to the cartridge body and an intermediate layer oriented in a direction substantially non-parallel to the cartridge body.  These limitations are not found in the parent applications as the previous applications do not discuss direction of orientations of the fibers.  Figs. 49-51 of the parent applications illustrate the flexible support layers (3001, 3002) extending along an axis and an elastic core layer (3003) also extending along the same axis and therefore oriented in the same direction.
Claims 4 and 19 recite the third layer having the multifilament fibers (see 35 U.S.C. 112 rejection below, as best understood by the Examiner, this is interpreted as the multifilament fibers of the first layer extending into the third layer).  These limitations are not found in the parent applications.  Paragraph [0585] of parent application 14/300,954 only discloses the materials that may be used to form the fibers of layers 3001, 3002. 
Therefore, these limitations are not found until the instant claims, filed 3/2/2020, of the instant application.  Thus, the earliest disclosure for the subject matter of claims 1-22 and thus the effective filing date for the subject matter of is 3/2/2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The instant specification fails to provide a discussion of the a first layer being oriented in a direction that is parallel to the cartridge body and a second layer oriented in a direction that is non-parallel to the cartridge body (as per claims 1 and 18), first and second layers being oriented parallel to the cartridge body and an intermediate layer oriented in a direction non-parallel to the cartridge body (as per claim 11), the third layer having the multifilament fibers (as per claims 4 and 19, see 35 U.S.C. 112 rejection below)
Since these are original claims, and as noted in MPEP 2163 - the claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter.  In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a first layer being oriented in a direction that is parallel to the cartridge body and a second layer oriented in a direction that is non-parallel to the cartridge body (as per claims 1 and 18), first and second layers being oriented parallel to the cartridge body and an intermediate layer oriented in a direction non-parallel to the cartridge body (as per claim 11), the third layer having the multifilament fibers (as per claims 4 and 19, see 35 U.S.C. 112 rejection below) must be shown.  Figs. 49-51 currently show the first and second layers (3001, 3002) as being distinct layers.  There is no fiber from the first support layer (3001) extending into the second support layer (3002) such that the second support layer includes the fibers of the first support layer.  The two support layers are currently shown as being separated by the core layer (3003).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 18 recite directions that are “substantially parallel” and “substantially non-parallel”.  However, it is unclear how a direction can be “substantially” parallel or non-parallel.  A direction is either parallel or non-parallel.  The term “parallel” is defined as “to move, run or extend in the same direction with but always at the same distance” ( see Merriam-Webster dictionary, definition #1).  Therefore, if two elements at any point are n longer extending at the same distance apart, it is no longer considered parallel and is therefore now non-parallel.  There is no in-between of “substantially” parallel or non-parallel, it is a binary option of one or the other.  Therefore, Applicant is advised to remove the term “substantially” from the claim.
Claims 4 and 19 recite “a third layer having the multifilament fibers”.  It is unclear if Applicant is intending to claim: (1) the third layer comprises multifilament fibers of the same material as the first layer, or, (2) the multifilament fibers of the first layer extend into the third layer, therefore the third layer comprises the multifilament fibers of the first layer.  For examination purposes, the Examiner will interpret the claims as interpretation (2).
Claim(s) 2, 3, 5-10, 12-17, 20-22 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten to obviate the 35 U.S.C. 112 rejections as noted and interpreted by the Examiner above as the claims are free from prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The effective filing date of the presently claimed invention does not affect the allowability of the claims as there are no prior art alone or in combination, that discloses or teaches the claimed invention of independent claims 1, 11 and 18 (as interpreted by the Examiner under the 35 U.S.C. 112 rejections above).  
The closest prior art of record, Barton et al (US 2013/0256376) discloses a staple cartridge for use with a surgical stapler (10) (Fig. 1), comprising: a cartridge body (30) having a plurality of staples (32) disposed therein, the plurality of staples being configured to be deployed into tissue (Figs. 1A-1E; [0344]-[0346]).  The cartridge further comprises a plurality of embodiments of an adjunct (tissue compensator) configured to be releasably retained on the cartridge body, wherein the staples are deployable through the adjunct into tissue captured against the adjunct ([0388]).  In one embodiment. the adjunct (Fig. 142) is a multi-layer construct which comprises: a first layer (23225) having multifilament fibers (Figs. 145-148; [0467]), with at least a portion of the multifilament fibers being oriented in a direction that is substantially parallel to the cartridge body (Fig. 142, extends along the same longitudinal axis as the cartridge body), and a second layer (23226) extruded of resorbable materials to form a mesh ([0466]) that are oriented in a direction that is substantially non-parallel to the cartridge body (Fig. 142 illustrates the crisscrossing of the mesh pattern, wherein the lines in the mesh run transverse to the longitudinal axis of the cartridge body).  In an alternative embodiment (Figs. 166-171), Barton et al discloses an adjunct comprised of a multi-layer construct which comprises: multiple layers (24227), wherein each layer comprises a first plurality of fibers (24228) extending in parallel in a first direction, and a second plurality of fibers (24229) extending in parallel in a direction different from the first direction, to creative a matrix of pockets (24223) therebetween.  The adjunct can comprise multiple layers (24227) stacked in different orientations ([0483]-[0484]).  These layers can comprise various materials different from one another ([0485]).
Barton et al discloses in other aspects of the invention a reinforcement material may comprise monofilaments and/or multifilament braids ([0428]).  However, Barton et al fails to disclose, alone or in combination, the claimed staple cartridge of claims 1, 11 and the adjunct of claim 18 comprising, inter alia, an adjunct as claimed having the specific multifilament fibers and monofilament fibers orientations and diameters.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771